Exhibit 10.3

 

PRIVATE PLACEMENT WARRANT EXCHANGE LETTER AGREEMENT

 

March 21, 2016

 

WL Ross Holding Corp.

1166 Avenue of the Americas

New York, NY 10036

 

Re:          Exchange of Private Placement Warrants

 

Gentlemen:

 

Reference is made to that certain agreement and plan of merger by and among WL
Ross Holding Corp. (the “Company”), Neon Acquisition Company LLC, a wholly owned
subsidiary of the Company (“Blocker Merger Sub”), Neon Holding Company LLC, a
wholly owned subsidiary of Blocker Merger Sub (“Company Merger Sub”), Nexeo
Solutions Holdings, LLC (“Nexeo”), TPG Accolade Delaware, L.P. (“Blocker”), and
Nexeo Holdco, LLC (“New Holdco”), dated as of the date hereof (the “Merger
Agreement”). In order to induce Nexeo to enter into the Merger Agreement, WL
Ross Sponsor LLC (“WLRS”) has agreed to enter into this letter agreement (this
“Agreement”) relating to the exchange of a 22,400,000 warrants sold to WLRS by
the Company in a private placement in connection with the Company’s initial
public offering (the “Private Placement Warrants”) for 2,240,000 shares of
common stock (“Common Stock”) of the Company (such shares, the “Exchange
Shares).

 

WLRS and the Company hereby agree with Nexeo as follows:

 

1. Subject to the satisfaction or waiver of all conditions precedent set forth
in the Merger Agreement, at the Closing (as defined in the Merger Agreement)
WLRS shall exchange the Private Placement Warrants for the Exchange Shares. In
order to effectuate such exchange, upon the Closing, WLRS shall deliver its
Private Placement Warrants to the Company against delivery of the Exchange
Shares in certificated or book entry form, at the election of WLRS.

 

2. The Exchange Shares shall be deemed to be “Company Shares” and shares of
Common Stock as such terms are defined in that certain shareholders and
registration rights agreement (the “Shareholders and Registration Rights
Agreement”), dated as of the date hereof, among New Holdco, WLRS, and the
Company, with the same terms, conditions and registration rights set forth with
respect to Company Shares and shares of Common Stock beneficially owned by WLRS
thereunder.  For the avoidance of doubt, the Exchange Shares shall not be
subject to the same transfer restrictions imposed on the Founder Shares under
Section 5.1(b) of the Shareholders and Registration Rights Agreement.

 

3. In furtherance, and not in limitation of, any other restrictions applicable
to the Private Placement Warrants, whether pursuant to the terms of any such
Private Placement Warrant or otherwise, (i) no Private Placement Warrants shall
be exercised by WLRS prior to the Closing (as defined in the Merger Agreement)
and (ii) WLRS shall not Transfer (as such term is defined in the letter
agreement, dated May 29, 2014, by and among WLRS, the Company and certain
management holders party thereto) any Private Placement Warrants other than in
the exchange contemplated in section 1..

 

4. This Agreement and the Shareholders and Registration Rights Agreement
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof. This
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

5. No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and their respective successors and assigns.

 

6. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to conflicts of
law principles that would result in the application of the substantive

 

--------------------------------------------------------------------------------


 

laws of another jurisdiction. The parties hereto (i) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Agreement shall be brought and enforced in the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable Law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware, and
irrevocably submits to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive, and (ii) waives any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

7. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
electronic mail (with recipient receipt acknowledgment), express mail or similar
private courier service, by certified mail (return receipt requested), by hand
delivery or facsimile transmission.

 

8. This Agreement shall terminate at such time, if any, that the Merger
Agreement is terminated in accordance with its terms.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

 

 

WL ROSS SPONSOR LLC

 

 

 

By:

/s/ Wilbur L. Ross, Jr.

 

 

Name:Wilbur L. Ross, Jr.

 

 

Title:Manager

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

WL ROSS HOLDING CORP.

 

 

 

 

 

 

 

By:

/s/ Wilbur L. Ross, Jr.

 

 

 

Name:Wilbur L. Ross, Jr.

 

 

 

Title:Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

NEXEO SOLUTIONS HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

/s/ David Bradley

 

 

 

Name:David Bradley

 

 

 

Title:President and Chief Executive Officer

 

 

 

 

[Signature Page to Private Placement Warrant Exchange Letter Agreement]

 

--------------------------------------------------------------------------------